[Cite as State v. Taylor, 2016-Ohio-7894.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104243




                                       STATE OF OHIO
                                                   PLAINTIFF-APPELLEE

                                             vs.

                                    RONELLE TAYLOR
                                                   DEFENDANT-APPELLANT




                                    JUDGMENT:
                              AFFIRMED AND REMANDED


                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-13-580285-A and CR-14-591206-A

        BEFORE: Keough, P.J., E.A. Gallagher, J., and Boyle, J.

        RELEASED AND JOURNALIZED: November 23, 2016
ATTORNEY FOR APPELLANT

Brian R. McGraw
55 Public Square, Suite 2100
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Melissa Riley
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, P.J.:

       {¶1} Defendant-appellant, Ronelle Taylor, appeals his sentence following a guilty

plea. For the reasons that follow, we affirm.

       {¶2} In December 2013, Taylor was indicted under Cuyahoga C.P. No.

CR-13-580285 with four counts of drug trafficking, three counts of drug possession, and

one count of possessing criminal tools. All charges were felonies of the fifth degree. In

December 2014, Taylor was named in a five-count indictment filed under Cuyahoga C.P.

No. CR-14-591206, charging him with drug trafficking with a juvenile specification

(first-degree felony), drug possession (second-degree felony), possessing criminal tools

(fifth-degree   felony),   and   two    counts   of   endangering      children    (first-degree

misdemeanors).

       {¶3} Taylor entered into a plea agreement in both cases.                   In Case No.

CR-13-580285, he pleaded guilty to two counts of drug trafficking and possessing

criminal tools. In Case No. CR-14-591206, Taylor pleaded guilty to an amended count

of drug trafficking, which carried a mandatory prison sentence, and one count of

endangering children. All remaining charges in both cases were dismissed.

       {¶4} In Case No. CR-13-580285, Taylor was sentenced to one year in prison on all

three counts, to run concurrently to each other. In Case No. CR-14-591206, the court

imposed a seven-year sentence on the drug trafficking offense, and to time served on the

endangering children offense. The trial court ordered the sentences in both cases to run

consecutively to each other, for a total prison term of eight years.
        {¶5} In his delayed appeal, Taylor raises two assignments of error.

                                 I. Consecutive Sentences

        {¶6} In his first assignment of error, Taylor contends that the trial court erred and

lacked sufficient justification to impose consecutive sentences. Specifically, he asks this

court to find that the record does not support the trial court’s finding that consecutive

sentences are not disproportionate to the seriousness of his conduct and to the danger he

poses to the public.

        {¶7} R.C. 2953.08(G)(2) provides that when reviewing felony sentences, a

reviewing court may overturn the imposition of consecutive sentences where the court

“clearly and convincingly” finds that (1) “the record does not support the sentencing

court's findings under R.C. 2929.14(C)(4),” or (2) “the sentence is otherwise contrary to

law.”

        {¶8} R.C. 2929.14(C)(4) provides that in order to impose consecutive sentences,

the trial court must find that (1) consecutive sentences are necessary to protect the public

from future crime or to punish the offender, (2) such sentences would not be

disproportionate to the seriousness of the conduct and to the danger the offender poses to

the public, and (3) one of the following applies:

        (a) The offender committed one or more of the multiple offenses while the
        offender was awaiting trial or sentencing, was under a sanction imposed
        pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
        was under postrelease control for a prior offense.

        (b) At least two of the multiple offenses were committed as part of one or
        more courses of conduct, and the harm caused by two or more of the
        multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

       {¶9} Compliance with R.C. 2929.14(C)(4) requires the trial court to make the

statutory findings at the sentencing hearing, which means that “‘the [trial] court must note

that it engaged in the analysis’ and that it ‘has considered the statutory criteria and

specifie[d] which of the given bases warrants its decision.’” State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 26, quoting State v. Edmonson, 86 Ohio

St.3d 324, 326, 715 N.E.2d 131 (1999). Further, the reviewing court must be able to

discern that the record contains evidence to support the findings. State v. Davis, 8th Dist.

Cuyahoga No. 102639, 2015-Ohio-4501, ¶ 21, citing Bonnell at ¶ 29. A trial court is not,

however, required to state its reasons to support its findings, nor is it required to give a

rote recitation of the statutory language, “provided that the necessary findings can be

found in the record and are incorporated in the sentencing entry.” Bonnell at ¶ 37.

       {¶10} In this case, the trial court made the requisite R.C. 2929.14(C)(4) findings in

support of its imposition of consecutive sentences. Additionally, the record supports

these findings.

       {¶11} In making the first finding, the court stated that it was

       [r]unning the cases consecutively because I believe that it’s necessary to
       protect the public from future crime. Being a heroin salesman has created
       a major epidemic and caused many, many deaths in our community. I also
       consider consecutive sentences necessary to punish you. Other judges have
       given you as much as four years. It didn’t stop you from selling dangerous
       drugs to our community.

(Tr. 134.)

       {¶12} In making the second finding, the trial court stated that consecutive

sentences are “not disproportionate to the seriousness of your conduct. As I ‘ve said, it’s

caused many deaths in our community, heroin has.” (Tr. at id.) Furthermore, during the

sentencing colloquy, the trial court noted that Taylor had been in prison approximately

five times for drug offenses, with the first yielding a six-month sentence, and the most

recent being a four-year sentence. (Tr. 129.) The court noted that the prison terms did

not “teach [Taylor] anything” because he continued in his course of conduct when he was

subsequently charged with additional drug-related offenses. The court stated that his

prior four-year prison sentence did not teach him anything — “You come out, you

continue to sell drugs in our neighborhoods. You continue to be a monster. You steal

people’s lives and futures. You steal people’s children or you steal people’s parents or

spouses because you steal their futures, don’t you?” (Tr.130.)

       {¶13} Finally, the trial court satisfied the third finding by noting that for at least in

Case No. CR-13-580285, he was on postrelease control when he committed the offenses.

Additionally, the court stated that

       at least two or more of these offenses were committed as one course of
       conduct, a continuing course of conduct of selling heroin and other
       dangerous drugs to our community. And, of course, the history of your
       criminal conduct, which I’ve gone over, demonstrates that consecutive
       sentences are necessary to protect the public from future crime by you.

(Tr. 135.)
        {¶14} Accordingly, we conclude that the trial court made the appropriate

consecutive sentence findings and engaged in the analysis required under R.C.

2929.14(C)(4). We cannot “clearly and convincingly” find that the record does not

support the court’s findings. However, the matter is remanded to the trial court for the

court to issue a new sentencing journal entry, nunc pro tunc, to incorporate in the journal

entry the statutory findings the trial court made at sentencing. See Bonnell at syllabus.

Taylor’s first assignment of error is overruled.

                                II. Sentencing Comments

        {¶15} After the trial court reviewed Taylor’s extensive criminal history, which was

mostly drug-related offenses dating from 1999, lack of employment history, lack of

education, and continued course of selling drugs, the trial court noted that the shortened

prison sentences that he received previously did not teach him anything. Instead, he

continued to sell drugs in the neighborhoods and continued to be a “monster.” (Tr. 130,

133.)

        {¶16} In his second assignment of error, Taylor contends that the trial court

abdicated its neutral function when it concluded that Taylor was a “monster” and

sentenced him accordingly. Taylor contends that the trial court’s characterization of him

as a monster deprived him of a fair sentence.

        {¶17} “Canon 3 of the Code of Judicial Conduct states that ‘[a] judge shall

perform the duties of judicial office impartially and diligently.’” State v. Bonnell, 8th

Dist. Cuyahoga No. 91785, 2009-Ohio-2721, ¶ 6.
       “The term ‘bias or prejudice,’ when used in reference to a judge, ‘implies a
       hostile feeling or spirit of ill will or undue friendship or favoritism toward
       one of the litigants or his attorney, with the formation of a fixed anticipatory
       judgment on the part of the judge, as contradistinguished from an open state
       of mind which will be governed by the law and the facts.’

Id., quoting State ex rel. Pratt v. Weygandt, 164 Ohio St. 463, 132 N.E.2d 191 (1956),

paragraph four of the syllabus.

       {¶18} In Bonnell, this court addressed a similar scenario in where the trial judge

allegedly referred to Bonnell as a “monster” in off-the-record proceedings before

sentencing — remarks that were not acknowledged by the trial judge.               This court

concluded that the trial court’s characterization of Bonnell as a “monster” did not prove

that the judge was biased or partial when the record showed that the trial judge was

acquainted with the facts of the case, had the benefit of a presentence report and

sentencing memorandum, and considered the statements made by all parties. This court

held that while the judge should have kept her impression of Bonnell to herself, the

record did not support that the imposed sentence was inherently unfair. Id. at ¶ 9

       {¶19} Much like in Bonnell, the record here does not support that the sentence

imposed was unfair. The trial judge presided over both proceedings for over a year, was

acquainted with the facts of the case, had the benefit of reviewing the presentence

investigation report, and heard statements from the prosecutor, defense counsel, and

Taylor. The sentencing colloquy between the trial judge and Taylor was considerable,

where Taylor admitted that the prison sentences previously imposed did not deter his

continued conduct of selling drugs, including heroin. The trial court’s use of the term
“monster” was made after the court considered all the facts, including mitigation

evidence. The record does not support that the trial court acted with bias or prejudice

when it characterized Taylor as a monster; the record supports the trial court’s decision to

impose more than the mandatory minimum sentence was based on Taylor’s criminal

history and undeterred conduct.

       {¶20} However, as admonished in Bonnell, trial judges should keep their personal

characterizations of a defendant or of a defendant’s conduct to themself “rather than open

[themself] to the kind of complaint raised in this appeal.” Id. at ¶ 8.

       {¶21} Taylor’s second assignment of error is overruled.

       {¶22} Judgment affirmed; remanded for the issuance of a nunc pro tunc sentencing

journal entry.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MARY J. BOYLE, J., CONCUR